
	

114 HR 5188 IH: Enhancing Opportunities for Medical Doctors Act of 2016
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5188
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2016
			Mrs. Love introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to promote physician training in newly recognized
			 primary medical specialties, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Enhancing Opportunities for Medical Doctors Act of 2016. 2.Redistributing unused residency positions to promote the establishment of residency programs for newly recognized primary medical specialties (a)In generalSection 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) is amended—
 (1)in paragraph (4)(F)(i), by striking (7) and (8) and inserting (7), (8), and (9); (2)in paragraph (4)(H)(i), by striking (7) and (8) and inserting (7), (8), and (9);
 (3)in paragraph (7)(E), by striking paragraph (8) and inserting paragraphs (8) or (9) before the period at the end; and (4)by adding at the end the following new paragraph:
					
						(9)Distribution of additional residency positions
							(A)Reductions in limit based on unused positions
 (i)In generalIf a hospital’s reference resident level (as defined in subparagraph (G)(i)) is less than the otherwise applicable resident limit (as defined in subparagraph (G)(iii)), effective for portions of cost reporting periods occurring on or after July 1, 2017, the otherwise applicable resident limit shall be reduced by 65 percent of the difference between such otherwise applicable resident limit and such reference resident level.
 (ii)ExceptionThis subparagraph shall not apply to a hospital located in a rural area (as defined in subsection (d)(2)(D)(ii)) with fewer than 250 acute care inpatient beds.
								(B)Distribution
 (i)In generalThe Secretary shall, in accordance with the succeeding provisions of this paragraph, increase the otherwise applicable resident limit for each qualifying hospital that submits an application under this subparagraph by such number as the Secretary may approve for portions of cost reporting periods occurring on or after July 1, 2017. The aggregate number of increases in the otherwise applicable resident limit under this subparagraph shall be equal to the aggregate reduction in such limits attributable to subparagraph (A) (as estimated by the Secretary).
 (ii)RequirementsSubject to clause (iii), a hospital that receives an increase in the otherwise applicable resident limit under this subparagraph shall ensure, during the 3-year period beginning on the date of such increase, that the positions resulting from the increase under this paragraph will be filled. The Secretary may determine whether a hospital has met the requirements under this clause during such 3-year period in such manner and at such time as the Secretary determines appropriate, including at the end of such 3-year period.
 (iii)Redistribution of positions if hospital no longer meets certain requirementsIn the case where the Secretary determines that a hospital described in clause (ii) does not meet the requirements of such clause, the Secretary shall—
 (I)reduce the otherwise applicable resident limit of the hospital by the amount by which such limit was increased under this paragraph; and
 (II)provide for the distribution of positions attributable to such reduction in accordance with the requirements of this paragraph.
 (C)Capacity considerations in redistributionIn determining for which hospitals the increase in the otherwise applicable resident limit is provided under subparagraph (B), the Secretary shall take into account the demonstration likelihood of the hospital filling the positions made available under this paragraph within the first 3 cost reporting periods beginning on or after July 1, 2017, as determined by the Secretary.
 (D)Priority in redistributionSubject to subparagraphs (C) and (E), the Secretary shall determine which qualifying hospitals receive increases under subparagraph (B) in the otherwise applicable resident limits for such hospitals in a manner that distributes the positions made available to hospitals under this paragraph in accordance with the following:
 (i)The Secretary shall make such positions available to hospitals with applicable residency training programs.
 (ii)In the case that the application of clause (i) does not result in the distribution of all positions made available under this paragraph, the Secretary shall make any positions that remain undistributed after the application of such clause available to hospitals that are located in—
 (I)a State with a resident-to-population ratio in the lowest quartile (as determined by the Secretary);
 (II)a State, a territory of the United States, or the District of Columbia that is among the top 10 States, territories, or Districts in terms of the ratio of the total population of the State, territory, or District living in an area designated (under such section 332(a)(1)(A)) as a health professional shortage area (as of the date of enactment of this paragraph), to the total population of the State, territory, or District (as determined by the Secretary based on the most recent available population data published by the Bureau of the Census); or
 (III)a rural area (as defined in subsection (d)(2)(D)(ii)). (iii)In the case that the application of clauses (i) and (ii) does not result in the distribution of all positions made available under this paragraph, the Secretary shall make any positions that remain undistributed after the application of such clauses available to hospitals that establish a medical residency program that is sponsored by, or affiliated with, a medical school that was first accredited during the cost reporting period prior to the cost reporting period with respect to which such application applies.
 (E)LimitationA hospital may not receive more than 75 full-time equivalent additional residency positions under this paragraph.
 (F)Application of per resident amounts for primary care and nonprimary careWith respect to additional residency positions in a hospital attributable to the increase provided under this paragraph, the approved FTE per resident amounts are deemed to be equal to the hospital per resident amounts for primary care and nonprimary care computed under paragraph (2)(D) for that hospital.
 (G)DefinitionsIn this paragraph: (i)Reference resident levelThe term reference resident level means, with respect to a hospital, the highest resident level for any of the 3 most recent cost reporting periods (ending before the date of the enactment of this paragraph) of the hospital for which a cost report has been settled (or, if not, submitted (subject to audit)), as determined by the Secretary.
 (ii)Resident levelThe term resident level has the meaning given such term in paragraph (7)(C)(i). (iii)Otherwise applicable resident limitThe term otherwise applicable resident limit means, with respect to a hospital, the limit otherwise applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident level for the hospital determined without regard to this paragraph but taking into account paragraph (7)(A).
								(iv)Applicable residency training program
 (I)In generalThe term applicable residency training program means a medical residency training program that is for the applicable primary specialty that, as of the date of the enactment of this paragraph, is the applicable primary specialty that has most recently been designated as a primary specialty by the American Board of Medical Specialties.
 (II)Applicable primary specialtyThe term applicable primary specialty means a primary specialty a resident of which is not, as of the date of the enactment of this paragraph, counted as an FTE resident for purposes of this subsection. For purposes of the preceding sentence, the term primary specialty does not include a subspecialty.
 (H)AffiliationThe provisions of this paragraph shall be applied to hospitals which are members of the same affiliated group (as defined by the Secretary under paragraph (4)(H)(ii)) and the reference resident level for each such hospital shall be the reference resident level with respect to the cost reporting period that results in the smallest difference between the reference resident level and the otherwise applicable resident limit..
				(b)IME
 (1)In generalSection 1886(d)(5)(B)(v) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(v)), in the second sentence, is amended by striking subsections (h)(7) and (h)(8) and inserting subsections (h)(7), (h)(8), and (h)(9).
 (2)Conforming amendmentSection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended by adding at the end the following clause:
					
 (xii)For discharges occurring on or after July 1, 2017, insofar as an additional payment amount under this subparagraph is attributable to resident positions distributed to a hospital under subsection (h)(9)(B), the indirect teaching adjustment factor shall be computed in the same manner as provided under clause (ii) with respect to such resident positions..
 (c)Conforming amendmentSection 422(b)(2) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), as amended by section 5503 of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended by striking paragraphs (7) and (8) and inserting paragraphs (7), (8), and (9)..
			
